     Case: 3:18-cr-00112-WHR Doc #: 76 Filed: 03/23/21 Page: 1 of 1 PAGEID #: 209




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA                            Case No. 3:18cr112

        Plaintiff,
                                                    District Judge Walter H. Rice
v.

JIMMY L. WEBB, JR.

        Defendant.



                                            ORDER



        The captioned defendant is to be removed to state custody forthwith.




March 23, 2021                                                                 (tp - per Judge Rice authorization after his review)

                                                     Walter H. Rice
                                                     United States District Judge
